Case 19-00730-5-JNC          Doc 371 Filed 08/08/19 Entered 08/08/19 10:04:24                  Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                    GREENVILLE DIVISION

    IN RE:                                              )
                                                        )          Case No. 19-00730-5-JNC
    CAH ACQUISITION COMPANY #1,                         )
    LLC, d/b/a WASHINGTON COUNTY                        )          Chapter 11
    HOSPITAL,                                           )
                                                        )
                    Debtor.                             )
                                                        )

                                 NOTICE OF QUARTERLY FEES PAID

    Amount of Check: $4,875.00

    The Debtor is submitting these funds to be allocated as follows:

    1st quarter 2019 (January 1 – March 31, 2019):

    2nd quarter 2019 (April 1 – June 30, 2019): $4,875.00

    3rd quarter 2019 (July 1 – September 30, 2019):

    4th quarter 2019 (October 1 – December 31, 2019):

    Other (please explain)          ________________________________________________

    If a Final Report and Application for Final Decree are filed, the amount of fee due should be
    calculated from the beginning of the quarter through the date of the Final Report.

    I certify that the information contained in this Notice is true and correct to the best of my
    knowledge and belief.

    Date: August 8, 2019
                                              WALDREP LLP

                                              /s/ Thomas W. Waldrep, Jr.
                                              Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                              Jennifer B. Lyday (NC Bar No. 39871)
                                              Francisco T. Morales (NC Bar No. 43079)
                                              101 S. Stratford Road, Suite 210
                                              Winston-Salem, NC 27104
                                              Telephone: 336-717-1440
                                              Telefax: 336-717-1340
                                              Email: notice@waldrepllp.com
Case 19-00730-5-JNC      Doc 371 Filed 08/08/19 Entered 08/08/19 10:04:24            Page 2 of 2



                                     QUARTERLY FEES FOR
                                    THE 2nd QUARTER OF 2019

    Disbursements include: Sum total of disbursements from all bank accounts, including payments
    of operating expenses and payments to secured creditors and lessors. Disbursements do not
    include transfers between accounts. Quarterly fees are not prorated.

    2nd Quarter
    Disbursements for April 2019: $210,123.78
    Disbursements for May 2019: $195,573.13
    Disbursements for June 2019: $475,269.41

    Total Disbursements for the 2nd Quarter: $880,966.32

    Amount Due: $4,875.00
    Amount Paid: $4,875.00
